Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00760-CV

                              IN THE INTEREST OF K. E. H., a Child

                     From the 454th Judicial District Court, Medina County, Texas
                                  Trial Court No. 03-10-16641-CV
                              Honorable Kelley Kimble, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 27, 2019

DISMISSED FOR LACK OF JURISDICTION

           Brian Griffin seeks to appeal the trial court’s September 18, 2019 order modifying Griffin’s

child support obligation. Griffin’s notice of appeal was due October 18, 2019, thirty days after the

order was signed, or a motion for extension of time to file the notice of appeal was due fifteen days

later. See TEX. R. APP. P. 26.1, 26.3. Griffin mailed his notice of appeal to the trial court clerk,

where it was received and filed stamped October 25, 2019. The envelope containing the notice of

appeal bears a postmark date of October 22, 2019. A document filed by mail is timely only if it is

deposited in the mail on or before the last day for filing. TEX. R. CIV. P. 5; TEX. R. APP. P.

9.2(b)(1)(C). Griffin did not file a motion for extension of time to file the notice of appeal.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace
                                                                                    04-19-00760-CV


period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 615 (1997). However, the appellant must offer a reasonable explanation for failing to

file the notice of appeal timely. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       On November 8, 2019, we ordered Griffin to file a response by December 2, 2019, offering

a reasonable explanation for failing to file the notice of appeal timely. We advised Griffin that a

“reasonable explanation” is any plausible statement of circumstances indicating that failure to

timely file was not deliberate or intentional, but was the result of inadvertence, mistake or

mischance. See Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003). Our order also advised

Griffin that if he failed to respond within the time provided, the appeal would be dismissed.

       Griffin has not filed a response to our November 8, 2019 order. We therefore dismiss this

appeal for lack of jurisdiction.

                                                   PER CURIAM




                                                 -2-